DETAILED ACTION
This action is responsive to the Amendments and Remarks received 04/21/2021 in which claims 2–6, 8–12, and 14–18 are cancelled, claims 1, 7, and 13 are amended, and no claims are added as new claims.
Response to Arguments
On page 7 of the Remarks, Applicant contends Zhou is deficient because it “does not teach or suggest comparing the user-selected reduction threshold to a duration of movement.”  Examiner disagrees.  Applicant’s argument on page 7 reproduces a portion of Zhou that describes a displacement compared to a threshold.  Examiner interprets Applicant’s argument to be asserting that Zhou does not teach or suggest any consideration regarding duration.  Zhou’s paragraph [0006] describes for the skilled artisan the importance of determining whether the external movement event is “momentary.”  Examiner finds this teaching suggests to the skilled artisan employing duration thresholds on external motions that would be undesirable in microscopic applications.  Thus, Examiner is not persuaded of error.  Accordingly, the rejection of the claims under 35 U.S.C. 103 is sustained.
Examiner incorporates herein previous Responses to Arguments.
Other claims are not argued separately.  Remarks, 7–8.
Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  A portion of the amended claim language recites, “adjust line.”  In context, Examiner believes the term should be “adjacent lines.”  Examiner interprets this to be a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen (US 6,711,283 B1), Dietz (US 2008/0240613 A1), and Zhou (US 2018/0172971 A1).
Regarding claim 1, the combination of Soenksen, Dietz, and Zhou teaches or suggests a digital pathology scanning apparatus, comprising: a scanning stage configured to support a sample and move the sample in a controlled direction relative to an imaging system, the imaging system configured to scan the sample as a plurality of lines based on movement of the sample in the controlled direction (Dietz, Abstract:  teaches a microscope slide scanner for digital pathology applications; Soenksen, Abstract:  teaches a microscope slide scanner; see also Soenksen, col. 16, ll. 53–67:  describing a line camera scanning system); a processor configured to control movement of the scanning stage in the controlled direction (Soenksen, col. 16, ll. 53–67:  teaches a line camera scanning system controlled by a processor which coordinates the imaging with the movement of the stage); and one or more hardware position encoders that are configured to generate sensor data during movement of the scanning stage in the controlled direction (Neither Zhou nor Dietz appears to disclose position encoders; Soenksen, col. 2, ll. 45–50:  teaches a computer-controlled translation of a stage using position encoders for positional feedback measurements; Examiner notes the position encoders are feedback sensors for aiding in the control of stage movements for scanning; see also Mitutoyo under Conclusion Section of this Action for its description of how positional encoders can detect both intentional translational movements and very minute displacements of samples due to unintentional movements; Soenksen, col. 2, ll. 45–50:  teaches a computer-controlled translation of a stage using position encoders for positional feedback measurements; compare Applicant’s original claim 3 wherein the non-controlled direction is sensed using an accelerometer; Zhou, ¶ 0017:  teaches an accelerometer for sensing movement), wherein the processor is configured to: detect a movement of the scanning stage in the controlled direction and in a direction that is different from the controlled direction based on the sensor data, determine if a duration of the detected movement exceeds a predetermined threshold, determine if a distance of the detected movement exceeds a predetermined distance threshold, wherein exceeding one or both of the predetermined duration and distance thresholds indicates that the detected movement would result in adjacent lines scanned by the imaging system that do not overlap in one or more portions of the adjust lines (Neither Dietz nor Soenksen appears to teach an accelerometer, or similar, in the manner claimed; Examiner notes the skilled artisan knows vibration can be measured by duration and/or magnitude; Examiner notes a long-duration movement may signify either an intentional motion or a , and in response to determining that the detected movement exceeds one or more of the predetermined duration and distance thresholds, initiate a re-scan of the portion of the sample corresponding to the adjacent lines that do not overlap in one or more portions (Neither Soenksen nor Zhou appears to teach rescanning when an error occurs during imaging; Dietz, ¶ 0137:  teaches rescanning due to an accelerometer detecting a bump or vibration event).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Soenksen, with those of Dietz, because both references are drawn to the same field of endeavor (sliding scanning pathological samples) and because combining Deitz’s rescanning of a sample due to detected vibrations with Soenksen’s use of position encoders to provide position feedback represents a mere combination of prior art elements, according to 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Soenksen and Dietz, with those of Zhou, because all three references are drawn to the same field of endeavor (microscopy) and because combining Deitz’s rescanning of a sample due to detected vibrations from an accelerometer with Zhou’s use of an accelerometer to detect motions with respect to a threshold represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Soenksen, Dietz, and Zhou used in this Office Action unless otherwise noted.
Claim 7 lists the same element as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.  
Claim 13 lists the same element as claim 1, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US 2014/0218499 A1) teaches, in a scanning microscope application, checking the duration of the vibrations for continuousness during a certain time period (e.g. ¶ 0091) and teaches positional encoders used to 
Palsson (US 6,514,722 B2) teaches accelerometers for measuring excessive bumps (e.g. col. 14, ll. 49–51).
Mitutoyo, “2D Image Correlation Encoder, MICSYS,” Bulletin No. 2029, July 2013.
Johnston (US 2009/0224047 A1) teaches rescanning when a distance threshold indicates a low-quality result (e.g. ¶ 0006).
French (US 2013/0182294 A1) teaches rescanning when a distance threshold indicates a low-quality result (e.g. ¶ 0050).
Casas (US 2016/0191887 A1) teaches rescanning a portion of the scan area when a minimum threshold of movement is exceeded (¶ 0094).
Orlowski (US 2015/0109579 A1) teaches rescanning when a distance exceeds a threshold such that scan lines are better spaced (¶ 0018).
Olson (US 9,535,243 B2) teaches evaluating a threshold distance to determine whether to rescan (e.g. claim 1).  This appears to be Applicant’s own work more than one year prior to this application’s priority date.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481